BRITT, Judge.
Defendant assigns as error the denial of his motion for nonsuit. The evidence tended to show: On the night in question, police, armed with a search warrant, went to the trailer home of one Reeves. On entering the home they found that Reeves *329was not present but defendant and several others were. Defendant was sitting’ on the arm of a chair and a girl was sitting in the chair. One of the officers observed defendant remove something from his pocket, slide it down beside his leg and between the chair arm and cushion. The officer required defendant and the girl to stand and, on removal of the cushion, found a cellophane bag containing the syringe and needle in question. In a trash can near the chair, officers found several glassine bags containing heroin. We hold that the evidence was sufficient to survive the motion for nonsuit and the assignment of error is overruled.
Defendant assigns as error the admission of the syringe, needle, and heroin into evidence, contending that the search warrant was defective. The search warrant and supporting affidavit were not brought up as a part of the record on appeal or as an exhibit, therefore, we will not pass upon their validity. State v. Haltom, 19 N.C. App. 646, 199 S.E. 2d 708 (1973), cert. den., appeal dismissed, 284 N.C. 619, 201 S.E. 2d 691 (1974). We do not reach the question whether defendant had standing to challenge a search of the premises. The assignment of error is overruled.
Defendant assigns as error the failure of the court to permit certain witnesses to answer questions propounded on cross-examination. The record fails to disclose what the answers to the questions would have been, therefore, defendant has failed to show any prejudice by failure of the court to admit the answers. 3 Strong, N. C. Index 2d, Criminal Law § 167. The assignment of error is overruled.
We have considered the other assignments of error argued by defendant and find that they too are without merit.
No error.
Judges Vaughn and Arnold concur.